Per Curiam:

This appeal is from a post-decree order against the father for child support of $35 a month. It was incidental to a change of custody from the father to the mother resulting from a stipulation after the mother filed her motion. The complaint on appeal is that the award was too small and that it should have been $65 per month, the amount the appellant asked for.
The district court found the request for $65 was “reasonable and realistic,” but held that on the basis of the “relative abilities of the parties” $35 was sufficient. What may be reasonable and realistic from the standpoint of the child’s needs and from the standpoint of the respective abilities of the parties are two different things, but both are proper matters for the court’s consideration.
Both parties are married again. The record is persuasive in showing that the mother, in very favorable financial circumstances in the new marriage relation, is better able to support the teenage child than is the father.
We consider this a frivolous appeal. There is no basis for disturbing the order of the district court which has continuing jurisdiction to make future adjustments as changing circumstances may warrant.
The judgment is affirmed.